Citation Nr: 0312234	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-37 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for status post left 
knee replacement, formally rated as residuals of left tibia 
and fibula fractures, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to an increased rating for recurrent 
epididymitis, status post epididymectomy and left 
hydrocelectomy, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to October 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Effective from January 1995, residuals of fractured left 
tibia and fibula include marked left knee disability.  

3.  Effective from January 2001, status post left knee 
replacement is manifested by severe painful motion.  

4.  Recurrent epididymitis, status post epididymectomy and 
left hydrocelectomy, does not require the wearing of 
absorbent materials or involve obstructive voiding but is 
manifested by daytime voiding interval between one and two 
hours and awakening to void three times per night.  


CONCLUSIONS OF LAW

1.  Effective from January 1995, the criteria for a 
disability rating in excess of 30 percent for residuals of 
fractured left tibia and fibula have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5262 
(2002).  

2.  Effective from January 2001, the criteria for a 
disability rating in excess of 60 percent for status post 
left knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5055 (2002).  

3.  The criteria for a rating in excess of 20 percent for 
recurrent epididymitis, status post left epididymectomy and 
left hydrocelectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.115b 
Diagnostic Code 7599-7512 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in August 1995, March 2000, June 2000, May 2001 (including 
VCAA provisions), and July 2002, describing what VA would do 
to assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and a September 1995 
Statement of the Case and March 1996, June 2000, and 
September 2002 Supplement Statements of the Case, provided to 
both the veteran and his representative, provided notice to 
the veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

A.  Left Knee Replacement

While in service, the veteran sustained injury to his left 
leg fracturing the tibia and fibula at mid-shaft.  Post-
service VA examination noted complaints of left leg pain, 
with no objective impairment found due to fracture.  The RO, 
in a March 1988 rating decision, granted service connection 
for residuals of left tibia and fibula fractures at the mid-
shaft, assigning the disability a noncompensable rating, 
effective from October 1987, the time of the veteran's 
separation from active military service.  

In March 1995, VA received the veteran's request for an 
increased rating for residuals of his tibia and fibula 
fractures asserting that the condition has adversely affected 
his left knee.  The veteran underwent arthroscopic 
debridement of a torn medial meniscus of the left knee in 
November 1994, following several months' history of pain and 
recurrent effusions in the left knee after a twisting injury.  
On an April 1995 VA outpatient treatment report, mild 
ligamentous laxity of the left knee was noted.  Subsequent VA 
outpatient treatment records through August 1997 show that he 
was seen for left knee pain in February 1996.  

During a VA examination in March 1999, the veteran related 
that, following his inservice mid-tibia and mid-fibula 
fractures, he had noted clicking and rubbing in his left 
ankle joint associated with easy fatigability, and that his 
left knee condition gradually followed over time, 
characterized as dull, achy pain, exacerbated by inclines and 
declines, with a propensity to twisting the knee and ankle 
with long walks and vigorous sports activity.  Examination of 
the lower left leg revealed a well-healed, non-adherent, scar 
on the anterior shin at the halfway point between the knee 
and ankle joints.  There was no erythema, no fixed deformity, 
but there was point tenderness of palpation.  The left knee 
exhibited no evidence of swelling or joint effusion.  There 
was diffuse crepitation, with diffuse grinding during passive 
range of motion and some tenderness around the patella.  
Compression test was negative; grind test was positive.  
Stress testing revealed that the anterior cruciate ligament, 
posterior cruciate ligament, medial and lateral collateral 
ligaments to be intact.  McMurray's test was positive.  Range 
of motion of the left knee revealed extension to 0 degrees; 
flexion was to 125 degrees, with pain starting at 120 
degrees.  

VA surgery records for May 1999 shows that the veteran 
underwent left knee arthroscopy and partial chondroplasty 
left tibial plateau and left femoral condoyle.  In November 
1999, he underwent left total knee arthroplasty and medical 
collateral ligament repair.  In a November 1999 medical 
statement, the VA physician who performed the left knee 
surgery offered that the veteran's left total knee 
replacement was etiologically related to the inservice 
fractures of the left tibia and fibula.  

VA outpatient treatment report dated in January 2001 notes 
that the veteran was in a Bledsoe splint on the entire left 
leg and that he had had problems with the MCL (medial 
collateral ligament) of the left knee since his November 1999 
knee replacement surgery.  He had been unable to move the 
leg; he had gone through physical therapy; there was no 
flexion; and he had been in considerable amount of pain.  
Subsequent VA outpatient treatment records through May 2002 
show treatment for left knee complaints.  

The report of the veteran's April 2001 VA examination notes 
complaints of severe left knee pain, weakness, stiffness, and 
swelling.  Examination noted heat and redness; no locking, 
fatigability or lack of endurance.  He walked slowly with the 
aid of a cane.  Range of motion of the left knee revealed 
that extension was to 5 degrees less than 0 degrees and 
flexion was to 15 degrees.  


Analysis

The veteran's left lower extremity disability is rated under 
disorders of the musculoskeletal system in VA's Schedule for 
Rating Disabilities.  See 38 C.F.R. § 4.71a.  Prior to the 
veteran's left total knee replacement, his left lower 
extremity disability was rated as residuals of left tibia and 
fibula fractures, under Diagnostic Code 5262, pertaining to 
impairment of the tibia and fibula.   Under that code, a 30 
percent rating is warranted if malunion of the tibia and 
fibula produces marked knee or ankle disability.  If there is 
nonunion of the tibia and fibula productive of loose motion 
requiring a brace, a 40 percent rating is warranted.  

The medical evidence shows that the veteran underwent 
arthroscopic debridement of a torn medical meniscus of the 
left knee in November 1994.  A temporary 100 percent 
disability rating was awarded, effective from the date of the 
procedure, until January 1995, based on the need for 
convalescence.  The medical records between January 1995 and 
May 1999 show that he was seen for left knee pain and mild 
legamentous laxity.  During his March 1999 VA examination, 
stress testing revealed that the anterior cruciate ligament, 
posterior cruciate ligament, medical and lateral collateral 
ligaments were all intact.  Under the circumstances, a 30 
percent rating is entirely appropriate, effective January 
1995, under Diagnostic Code 5262, indicating marked knee 
disability due to the fractured left tibia and fibula.  There 
is no indication that there was nonunion of the tibia and 
fibula resulting in loose motion of the left knee requiring a 
knee brace.  

As for limitation of motion of the left knee, Diagnostic Code 
5260 provides that if flexion is limited to 15 degrees, a 30 
percent rating is warranted.  The 30 percent rating is the 
maximum rating available under this code.  See 38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5261, if extension is limited to 20 
degrees, a 30 percent rating is warranted.  If extension is 
limited to 30 percent, a 40 percent rating is warranted, and 
if extension is limited to 45 degrees, a 50 percent rating is 
warranted.  Id.  

During the veteran's March 1999 VA examination, range of 
motion of the left knee revealed extension to 0 degrees (0 
degrees being normal) and flexion was to 125 degrees (140 
degrees being normal).  See 38 C.F.R. § 4.71, Plate II.  Such 
medical findings do not meet the criteria for a compensable 
rating, and certainly not a rating in excess of 30 percent 
under either Diagnostic Code 5260 or 5261 based on limitation 
of motion of the left knee.  

In May 1999, the veteran underwent left knee arthroscopy and 
partial chondroplasty left tibial plateau and left femoral 
condoyle.  In November 1999, he underwent left total knee 
arthroplasty and medical collateral ligament repair.  The RO 
awarded him a temporary 100 percent disability rating, based 
on convalescence, from the time of the May procedure until 
January 1, 2000.  

As of the time of the veteran's left total knee replacement, 
his left lower extremity disability has been rechacterized as 
status post left knee replacement and rated under Diagnostic 
Code 5055, pertaining to knee replacement (prosthesis).  See 
38 C.F.R. § 4.71a.  Under this code, prosthetic replacement 
of the knee joint will be rated 100 percent disabling for one 
year following the implantation of the prosthesis.  
Thereafter, if there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent rating is warranted.  Other than the 100 percent 
rating for one year following the prosthesis implantation, 
the 60 percent rating is the maximum rating available under 
Diagnostic Code 5055.  

Effective from the time of the veteran's May 1999 left knee 
arthroscopy and partial chondroplasty through December 1999, 
to include consideration of his November 1999 left total knee 
arthroplasty, the RO awarded him a temporary 100 percent 
disability rating, based on convalescence.  Effective January 
1, 2000, the RO awarded him a 100 percent rating for one year 
following implantation of the left knee prosthesis, pursuant 
to Diagnostic Code 5055.  

Given the medical findings made during the veteran's April 
2001 VA examination, to include complaints and findings of 
severe left knee pain, weakness, stiffness, and swelling, a 
60 percent rating is entirely appropriate, effective from 
January 1, 2001, following the one-year 100 percent rating 
based on left knee prosthesis implantation.  The 60 percent 
rating is the maximum rating available under Diagnostic Code 
5055, other than the 100 percent available following 
prosthetic replacement of the left knee joint.  See 38 C.F.R. 
§ 4.71a.  

The Court has expounded on the necessary evidence required 
for a full evaluation of musculoskeletal disabilities.  In 
Deluca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  As a musculoskeletal 
disability, the veteran's left knee disability must be 
considered in light of the Court's guidelines in Deluca.  
When evaluating musculoskeletal disabilities on the basis of 
limitation of motion, functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is to be considered in the determination of 
the extent of limitation of motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  

In the case at hand, the Board has considered such functional 
loss; however, in the absence of medical evidence showing 
greater severity of the left knee disability, residuals of 
fractured left tibia and fibula, a higher rating than 30 
percent is not warranted, effective from January 1995, and 
effective from January 2001, a higher rating than 60 percent 
is not warranted for status post left total knee replacement.  
Also, when a disability is assigned the maximum rating for 
loss of range of motion, as is the 60 percent rating under 
Diagnostic Code 5055, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca are not required.  See Spencer v. West, 13 
Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 
80, 85 (1997); see also Butts v. Brown, 5 Vet. App. 532, 539 
(1993).  

In addition, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's residuals of fractured left tibia 
and fibula, as well as left total knee replacement, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts, 5 Vet. App. at 539.  However, even 
if such consideration were appropriate, in the absence of 
medical evidence of ankylosis of the left knee or genu 
recurvatum, there is no basis for assignment of a higher 
evaluation under Diagnostic Code 5256 or 5263, respectively.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's status post left knee replacement, formally rated 
as residuals of left tibia and fibula fractures at any stage 
under consideration.  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  In this regard, the 
Board notes that the medical evidence reflects that the 
veteran has not undergone prolonged hospitalization for his 
service-connected left lower extremity disability or that the 
disability, itself alone, has caused marked interference with 
employment as to render impractical the application of the 
regular schedular standards during any stage under 
consideration.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In reaching this decision, the Board has considered the 
appropriateness of the rating for the veteran's status post 
left knee replacement, to include the severity of the 
disability prior to the left knee prosthetic implantation, 
under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Likewise, the Board notes that the RO 
has effectively considered the appropriateness of its 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  

B.  Recurrent Epididymitis

Based on inservice treatment and findings during the 
veteran's post-service VA examination, the RO, in March 1988, 
granted him service connection for recurrent epididymitis, 
assigning the disability a 10 percent rating, effective from 
the time of his October 1987 separation from military 
service.  

In March 1995, the veteran requested an increased rating for 
postoperative epididymitis.  His VA medical records for 1992 
to 1995 show that he was hospitalized in July 1992 for IV 
antibiotics treatment, since he was not responding to oral 
antibiotics for recurrent epididymitis and chronic 
prostatitis.  He responded to treatment and was discharged 
home after four days.  VA outpatient treatment records for 
various periods between June 1994 and December 1999, show 
that, in November 1995, he complained of dysuria, urinary 
frequency, and voiding small amounts ten times a week.  
Antibiotics were prescribed, and cystitis was diagnosed.

On VA examination in March 1999, the veteran related 
urinating an average of fifteen to eighteen times per 24 
hours.  He did not have voiding problems, except for 
occasional post-void dripping that lasted for approximately 
five minutes; urinary frequency was diurnal and nocturnal; 
and occasional incontinence when he could not get to the rest 
room in time.  

The report of the veteran's December 1999 VA urology 
examination notes he related that he urinated approximately 
twelve to fifteen times per day and has noctruia 
approximately three times per night.  There was no hesitancy 
on urination; there was some dripping of urine after 
urination; occasionally, there was dysuria and incontinence, 
predominantly at night.  He did not wear any absorbent 
material or require an appliance.  On examination, there was 
no evidence of acute epididymitis.  

VA outpatient treatment records for June 2000 to May 2002 
show that the veteran was seen for various disorders, 
primarily orthopedic.  These records do not reflect treatment 
for urinary disorder.  

Analysis

The veteran's recurrent epididymitis, status post left 
epididymectomy and left hydrocelectomy, is rated under 
Diagnostic Code 7599-7512 in VA's Schedule for Rating 
Disabilities.  The first diagnostic code cited is the one for 
the disease itself (genitourinary system) and the diagnostic 
code that follows the hyphen is the one fore the residual 
condition (chronic cystitis)  See 38 C.F.R. § 4.27.  Further, 
when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, by the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  Epididymitis is rated analogous to chronic 
cystitis in VA's Schedule for Rating Disabilities which, in 
turn, instructs that the disability be rated as a voiding 
dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7512.  

Voiding dysfunction is evaluated as urine leakage, frequency, 
or as obstructed voiding.  In the case of continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials, which must be changed less than two time 
per day, a 20 percent rating is warranted.  A 40 percent 
rating is warranted if the condition requires wearing of 
absorbent materials, which must be changed two-to-four times 
per day, and a 60 percent rating is warranted for the use of 
an appliance or the wearing of absorbent materials, which 
must be changed more than four times per day.  See 38 C.F.R. 
§ 4.115a.  

The medical evidence notes that the veteran has some 
occasional incontinence when he could not get to the rest 
room in time but his condition does not require him to wear a 
pad nor is there any more than occasional incontinence.  An 
evaluation of 20 percent is assigned whenever there is a 
requirement for the wearing of absorbent materials which must 
be changed less than two times per day, which is not the case 
for the veteran.  

Under urinary frequency, a 10 percent rating is warranted if 
the daytime voiding interval is between two and three hours; 
or awakening to void two time per night.  For a 20 percent 
rating, the daytime voiding interval is between one and two 
hours; or awakening to void three to four times per night.  A 
40 percent rating is warranted if the daytime voiding 
interval is less than one hour; or awakening to void five or 
more times per night.  The medical evidence notes that, 
during his March 1999 VA examination, he related voiding 
between fifteen and eighteen times a day, the urinary 
frequency was diurnal and nocturnal and, during his December 
1999 VA urology examination, he related voiding between 
twelve and fifteen times a day per and had noctruia 
approximately three times per night.  Hence, in the absence 
of greater severity, such as voiding less than one hour or 
awakening to void five or more times per night, which would 
warrant a 40 percent rating, the criteria for a 20 percent 
rating is entirely appropriate and fully comports with the 
applicable schedular criteria.  

Under obstructed voiding, a noncompensable rating is 
warranted if there is obstructive symptomatology, with or 
without stricture disease, requiring dilation one-to-two 
times per year.  A 10 percent rating is warranted if there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream), with any one or 
combination of:  Post-void residuals greater than 150 cc;  
Uroflowmetry, markedly diminished peak flow rate (less than 
10 cc/sec);  Recurrent urinary tract infections, secondary to 
obstruction;  or Stricture disease requiring periodic 
dilation every two-to-three months.  A 30 percent rating is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.  See 38 C.F.R. § 4.115a.  The 
medical evidence is not indicative of any obstructive voiding 
criteria.  

Under the circumstances, a 20 percent rating for recurrent 
epididymitis, status post left epididymectomy and left 
hydrocelectomy, is entirely appropriate, in the absence of 
greater severity of voiding dysfunction, and fully comports 
with the applicable schedular criteria.  The Board also finds 
that no higher evaluation can be assigned pursuant to any 
other potentially applicable diagnostic code.  Nevertheless, 
even if such consideration were appropriate, in the absence 
of medical evidence of renal dysfunction or urinary tract 
infection, there is no basis for assignment of a higher 
evaluation under any other diagnostic code.  See 38 C.F.R. 
§ 4.20; see also Butts, 5 Vet. App. at 539.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's recurrent epididymitis, status post left 
epididymectomy and left hydrocelectomy.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App.at 96; Shipwash, 8 Vet. App. at 227.  


ORDER

Effective from January 1995, a disability rating in excess of 
30 percent for status post left knee replacement, formally 
rated as residuals of left tibia and fibula fractures, is 
denied.  

Effective from January 2001, a disability rating in excess of 
60 percent for status post left knee replacement, formally 
rated as residuals of left tibia and fibula fractures, is 
denied.  

A disability rating in excess of 20 percent for recurrent 
epididymitis, status post epididymectomy and left 
hydrocelectomy, is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

